— Judgment unanimously affirmed. Memorandum: The investigatory inquiries made by the police did not constitute custodial interrogation to which Miranda v Arizona (384 US 436) applies (People v Bennett, 70 NY2d 891, 893; see also, Berkemer v McCarty, 468 US 420, 436-437; People v Morales, 65 NY2d 997, 998; People v Patterson, 138 AD2d 540; People v Bantum, 133 AD2d 699, 700, lv denied 70 NY2d 929). (Appeal from judgment of Supreme Court, Monroe County, Mark, J. — felony driving while intoxicated.) Present—Dillon, P. J., Callahan, Doerr, Green and Davis, JJ.